Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Patricia J. Sherer, Appellant                          Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. 36332).
No. 06-12-00023-CV         v.                          Opinion delivered by Justice Carter, Chief
                                                       Justice Morriss and Justice Moseley
James Ray Sherer and Gloria Jean Sherer                participating.
(f/k/a Gloria Jean Roberson), Individually
and James Ray Sherer as Power-of-
Attorney for Bertha M. Sherer, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render a take nothing
judgment in favor of Patricia Sherer.
       We further order that the appellees pay all costs of this appeal.


                                                       RENDERED JANUARY 4, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk